Fourth Court of Appeals
                                San Antonio, Texas
                                       July 17, 2015

                                   No. 04-15-00360-CV

                                     Andy SANCHEZ,
                                        Appellant

                                             v.

                            JOHN H. MILLER, JR. CO. INC.,
                                      Appellee

                 From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 14467B
                       Honorable M. Rex Emerson, Judge Presiding


                                      ORDER

        Appellee’s motion for extension of time to file its brief is granted. We order court
reporter Paula Beaver to file the reporter’s record by July 31, 2015. We order the brief of
appellee is due twenty days after the reporter’s record is filed.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court